Citation Nr: 0901653	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-22 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a bilateral 
shoulder disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.  

4.  Entitlement to service connection for benign prostatic 
hypertrophy as a result of exposure to herbicides.

5.  Entitlement to service connection for bilateral 
neuropathy of the hands, feet, and back as a result of 
exposure to herbicides.  

6.  Entitlement to an initial rating in excess of 70 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in January 2005 and 
August 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The claims are 
now under the jurisdiction of the RO in North Little Rock, 
Arkansas.

In pertinent part, the August 2007 decision granted service 
connection for post-traumatic stress disorder (PTSD), 
assigning a schedular evaluation of 70 percent disabling, 
effective from August 5, 2004.  As the veteran perfected an 
appeal to the initial rating assigned following the grant of 
service connection for PTSD, the Board has characterized this 
issue in accordance with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (appeals from original 
awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since 
the effective date of the grant of compensation.

The Board also observes that in a November 2007 rating 
decision, the RO assigned a total rating based on individual 
unemployability due to service-connected disability, 
effective on August 5, 2004.  


FINDINGS OF FACT

1.  The veteran is not shown to have a back disorder that is 
due to any event or incident of his service, and degenerative 
changes affecting the thoracic spine was not manifested to a 
compensable degree within one year following separation from 
active duty.  

2.  The veteran is not shown to have a bilateral shoulder 
disorder that is due to any event or incident of his service.  

3.  The preponderance of the evidence of record is against 
showing that the veteran has a bilateral knee disorder which 
is either related to service, or that bilateral 
osteoarthritis of the knees was manifested to a compensable 
degree within one year following separation from active duty.  

4.  The preponderance of the evidence of record is against 
finding that the veteran has benign prostatic hypertrophy 
which is related to his active military service, to include 
due to any in-service Agent Orange exposure.

5.  There is no competent medical evidence of record 
indicating that the appellant currently has bilateral 
neuropathy of the hands, feet, and back.  

6.  From August 5, 2004, the service-connected PTSD is not 
shown to be manifested by a disability picture that results 
in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated by active 
service, and arthritis of the back may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).


2.  A bilateral shoulder disorder was not incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

3.  A bilateral knee disorder was not incurred in or 
aggravated by active service, and arthritis of the knees may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

4.  Benign prostatic hypertrophy was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

5.  Bilateral neuropathy of the hands, feet, and back was not 
incurred or aggravated during the veteran's military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

6.  From August 5, 2004, the criteria for the assignment of 
an initial rating in excess of 70 percent for the service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic 
Code (Code) 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

With respect to the claims of entitlement to service 
connection, the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
October 2004 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
March 2006 correspondence provided notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  

Concerning the initial rating claim now on appeal, the Board 
begins by noting that as service connection, an initial 
rating, and an effective date have been assigned the notice 
requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  Because there is a distinction between 
initial rating claims and increased rating claims, Vazquez-
Flores is not for application with respect to initial rating 
claims as notice requirements are met when the underlying 
claim for service connection is substantiated.  Consequently, 
there is no need to discuss whether VA met the Vazquez-Flores 
standard.
 
There is not a scintilla of evidence of any VA error in 
notifying or assisting prejudices the appellant or reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication. 
 
Factual Background

Service medical records review shows that in the course of 
the veteran's November 1967 enlistment examination pertinent 
clinical evaluation was completely normal.  A March 1971 sick 
call treatment record notes complaints of soreness in the 
area of the tip of the "os" spine.  The presence of a 
pilonidal cyst was cited two days later.  The veteran 
underwent a pilonidal cystectomy in August 1971.  The Board 
parenthetically observes that service connection has been 
granted for pilondial cystectomy residuals.  See January 2005 
RO rating decision.  The report of the August 1971 
examination for separation from service shows, concerning the 
instant claims, completely normal clinical findings.  
Personnel records are also on file.  Shore Patrol Orders show 
the veteran to have been on shore patrol approximately three 
weeks in May and June 1970.  


Postservice medical evidence includes both VA and private 
treatment records.  The report of a VA examination conducted 
in March 1995 reveals that the veteran reported low back pain 
since 1971.  Examination showed some tenderness over the 
coccyx area.  No pain over the lumbosacral spine was present.  
Coccyalgia, etiology undetermined was diagnosed.  X-ray 
examination showed normal appearing sacrococcygeal segments.  

A May 1995 private medical record includes a diagnosis of 
benign prostatic hypertrophy.  

The report of a VA Agent Orange examination conducted in June 
1996 includes diagnoses of degenerative "spondylitic" (sic) 
in the middle and lower thoracic spine.  Prostatic 
hypertrophy was also diagnosed.  Neither diagnosed disorder 
was related to the veteran's military service, to include 
exposure to herbicides.  

A March 1997 private medical record shows complaints of right 
shoulder pain for a period of three months.  A diagnosis of 
shoulder impingement was provided.  

A March 2001 VA progress note shows that neurological 
examination was essentially normal; no focal neurologic 
deficits were observed.  A diagnosis of benign prostatic 
hypertrophy-like symptoms was supplied.  The examiner 
mentioned that based on the history provided by the veteran 
and on physical findings, the veteran was noted to have mild 
"BPH" (benign prostatic hypertrophy).  Musculoskeletal pain 
was also diagnosed.  It was mentioned that the veteran 
complained of an old injury to his right shoulder and left 
knee.  

A September 2001 VA X-ray report shows findings of mild 
osteoarthritis of the bilateral knees.  

A VA outpatient record dated in August 2004 includes a 
diagnosis of prolonged PTSD.  Another VA outpatient treatment 
record dated in August 2004 includes a diagnosis of PTSD, and 
a global assessment of functioning (GAF) score of 55.  An 
August 2004 VA admission history and physical outpatient note 
shows that the veteran claimed to have lost his job about two 
weeks earlier.  He was noted to have worked in the computer 
industry for the past 25 years.  

The veteran was discharged from a VA PTSD program lasting 
about six weeks in September 2004.  PTSD was diagnosed, and a 
GAF score (on admission) of 36 was included.  The veteran was 
reported to be unemployed.  

A September 2004 letter from a VA Ph.D. shows that the 
veteran was found to suffer from PTSD in September 2000.  The 
veteran reportedly showed severe signs and symptoms of PTSD, 
including extreme emotional distress and significant 
impairment in daily functioning as well as with interpersonal 
relationships.  The reporting Ph.D. opined that the veteran's 
PTSD symptoms rendered him unemployable.

A buddy statement, dated in October 2004, shows that a fellow 
sailor claimed that he was with the veteran when they 
disembarked from their ship in Da Nang in 1969.  

The report of an October 2004 VA PTSD examination includes a 
GAF score of 50.  The veteran complained of intrusive 
recollections occurring up to 30 times a day.  He reported 
trouble with crowds, and nightmares.  He also complained of 
problems sleeping.  The examiner supplied a diagnosis of 
PTSD, but added that it was not related to the veteran's 
military service.  Examination showed good eye contact, 
normal speech, and goal-directed thought processes.  He 
denied both hallucinations and delusions.  Attention and 
concentration was good.  The examiner added that the 
veteran's mental health condition, not related to his 
military service, would have a serious impact on his 
maintaining gainful employment.  

A November 2004 lay statement submitted from the veteran's 
wife notes that the veteran had experienced back problems 
over the past 15 years.  

A January 2005 VA PTSD clinic note includes examination 
findings revealing the veteran to be alert and cooperative, 
with a depressed mood.  His affect was sad.  The veteran also 
complained of sleep problems.  He denied delusions and 
hallucinations.  His memory was intact.  PTSD was diagnosed.  


The report of as February 2005 private psychiatric 
examination includes diagnoses of PTSD and major depressive 
disorder.  Examination showed a sad affect, and depressed 
mood.  The veteran was noted not to be psychotic in his 
thinking.  Also diagnosed was low back pain and tinnitus.  
The examining physician commented that the veteran was unable 
to work secondary to the supplied diagnosed disorders, 
financial stress, and other concerns.  

An April 2005 letter supplied from a private social worker 
associated with Lutheran Family Services shows that the 
veteran had been seen for his PTSD 10 times since February 
2005.  Psychiatric examination was noted to have included a 
GAF score of 55-60.  The social worker, however, opined that 
the GAF score of 36 was more appropriate.  The veteran's 
affect was noted to be flattened and sad and mood depressed.  
The social worker opined that it was possible that in the 
next two years the veteran could again be employed.  

A Social Security Administration Disability Determination and 
Transmittal form shows that the veteran was found to have 
been disabled as of July 2004.  A primary diagnosis of (PTSD) 
anxiety related disorders was included, and a secondary 
diagnosis of affective mood disorders was included.  

A December 2005 VA outpatient treatment record includes 
complaints of back pain, and a diagnosis of shoulder pain.  A 
December 2005 addendum reported that X-ray examination of the 
shoulders showed some tendonitis.  Another December 2005 VA 
outpatient treatment record includes a diagnosis of PTSD, and 
a GAF score of 48.  

The veteran was afforded a VA PTSD examination in June 2007.  
Review of the examination report shows that the examiner 
reviewed the extensive claims folders.  The veteran 
complained of nightmares and flashbacks more than three times 
a week.  The veteran also admitted to having frequent angry 
outbursts.  Examination showed the veteran's speech to be 
abrupt and slightly pressured.  Thought processes were linear 
and logical.  Affect was intense and labile.  He admitted to 
suicidal ideation, but no plan.  He also admitted to some 
homicidal ideation concerning certain VA employees, but with 
no plan.  The veteran exhibited mild contextual paranoia.  He 
was completely alert and oriented.  The examiner commented 
that the veteran was not in imminent danger to himself or 
others.  The examiner commented, concerning the veteran's 
employability, that it was unlikely the veteran would be able 
to attain or maintain employment requiring pacing, paying 
attention, social interactions wither either peers or the 
public, or even mildly stressful situations.  Chronic and 
severe PTSD was diagnosed; a GAF score of 42 was provided.  

A September 2007 letter from a private licensed clinical 
social worker associated with the Women's Therapy and 
Learning Center shows that the veteran had been seen at that 
facility since February 2005.  She opined that the veteran 
was essentially unable to work due to his PTSD symptoms.  

Laws and Regulations
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).
 
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


Pain alone is not a disease or injury, and it is not a 
disability for purposes of VA compensation.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)

As a Vietnam veteran who served in the Republic of Vietnam 
the veteran is presumed to have been exposed to a herbicide 
agent (to include Agent Orange) during active military 
service.  38 C.F.R. § 3.307.  While that regulation provides 
that certain diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied, the list of diseases 
does not include any of his claimed disorders.  See 38 C.F.R. 
§ 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, the veteran may establish service connection for his 
claimed disorders by presenting evidence which shows that it 
is at least as likely as not that the applicable disease was 
caused by in-service exposure to Agent Orange.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.303(d).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).


The present appeal in part involves the veteran's claim that 
the severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of VA's Schedule for Rating Disabilities 
(Rating Schedule), which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   See also 
Fenderson, supra.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

The service-connected PTSD is evaluated pursuant to 
Diagnostic Code (Code) 9411.  See 38 C.F.R. § 4.130.  


Under Code 9411, a 70 percent rating is warranted if PTSD 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed.1994) (DSM-IV).  

Analysis
 
Service Connection

Back Disorder

As to the veteran's claim for service connection for a back 
disorder, after a review of the evidence, the Board concludes 
that the preponderance of the evidence is against finding 
that the appellant's current back disorder, manifested 
primarily by complaints of pain, is related to service.  The 
entrance and separation examinations are entirely negative 
for findings, complaints or diagnoses of a back disability.  
While the appellant following his 1971 service separation 
sought VA outpatient treatment for complaints of back pain in 
1995 and 2005, no examiner has linked any current back 
disability to service.  Therefore, the preponderance of the 
competent evidence is against finding an etiological 
relationship between the veteran's current disability and any 
in-service incident, his lay contentions to the contrary 
notwithstanding.

Further, as noted, the Board observes that pain, and pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez, supra.

As noted, while thoracic spine degenerative changes were 
reported in the course of the veteran's August 1996 VA Agent 
Orange examination, that diagnosis comes well after the 
veteran's 1971 separation from active duty.  As such, 
presumptive service connection for arthritis of the back is 
not for consideration.

As such, to summarize, there is no competent medical evidence 
relating any current back disorder to his service.  Simply 
put, the veteran's contentions do not constitute competent 
evidence with respect to medical causation, diagnosis, and 
treatment.  As a lay person, the veteran lacks the medical 
expertise to offer competent opinions as to the existence of 
the disability, as well as to medical causation of any 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, there is no competent medical 
evidence of record showing a link between the veteran's 
current back pain complaints and service.  As such, the 
preponderance of the evidence is against the claim for 
service connection for a back disorder.

Bilateral Shoulder Disorder

Following review of the evidentiary record, the Board 
concludes that the preponderance of the evidence is against 
finding that the appellant's currently claimed bilateral 
shoulder disorder is related to his active military service.  
The entrance and separation examinations are entirely 
negative for findings, complaints or diagnoses of any 
shoulder disability.  While a March 1997 private medical 
record shows complaints of shoulder pain for a period of 
three months (at which time shoulder impingement was 
diagnosed), and while in December 2005 a VA X-ray report 
revealed findings of bilateral shoulder tendonitis, no 
examiner has linked any current shoulder disability to 
service.  Therefore, the preponderance of the competent 
evidence is against finding an etiological relationship 
between the veteran's current bilateral shoulder disability 
(i.e., tendonitis) and any in-service incident, his lay 
contentions to the contrary notwithstanding.

As such, to summarize, there is no competent medical evidence 
relating any current bilateral shoulder disorder to the 
veteran's military service.  The veteran's contentions do not 
constitute competent evidence with respect to medical 
causation, diagnosis, and treatment.  Espiritu, supra.  
Therefore, there is no competent medical evidence of record 
showing a link between the veteran's current shoulder 
tendonitis and service.  As such, the preponderance of the 
evidence is against the claim for service connection for a 
bilateral shoulder disorder.

Bilateral Knee Disorder

After review of the evidentiary record, the Board concludes 
that the preponderance of the evidence is against finding 
that the appellant's currently claimed bilateral knee 
disorder is related to his period of military service.  The 
entrance and separation examinations are entirely negative 
for findings, complaints or diagnoses of any knee disability.  

Neither treatment for nor a diagnosis concerning the 
veteran's knees was clinically documented prior to 2001.  At 
this time, as noted above, the veteran provided a history of 
an old left knee injury and, in addition, on VA X-ray 
examination at that time bilateral osteoarthritis of the 
knees was diagnosed.  There is no evidence of a knee injury 
during active duty.  Consequently, direct service connection, 
i.e., on the basis that chronic disability became manifested 
in service and has persisted since, is not warranted.


As noted, the evidence preponderates against finding that the 
veteran has a bilateral knee disorder which began during his 
period of active service.  While a diagnosis of bilateral 
osteoarthritis of the knees was made in 2001, that diagnosis 
comes well after the veteran's 1971 separation from active 
duty.  As such, presumptive service connection for 
osteoarthritis of the knees is not for consideration.  There 
is also no post service continuity of complaints or symptoms 
pertaining to any bilateral knee disability.
 
Without evidence of a chronic bilateral knee disability in 
service, compensably disabling arthritis in the first post 
service year, and with no evidence of a nexus between any 
current bilateral knee disability and service, service 
connection for such disability is not warranted.  As such, 
the benefit sought on appeal is denied.

Benign Prostatic Hypertrophy (Due to Exposure to Agent 
Orange)

After reviewing the totality of the record, however, the 
Board finds that the preponderance of the evidence is against 
finding that veteran's diagnosed benign prostatic hypertrophy 
is related to his military service, to include due to Agent 
Orange exposure.

As noted, the veteran's service medical records are silent 
for this claimed disorder.  

As also noted, the veteran is shown to have served on shore 
patrol duty in Vietnam; thus, exposure to Agent Orange is 
conceded.  

The postservice medical records, in large part, deal 
primarily with the veteran's service-connected PTSD.  
Pertinent to this issue, benign prostatic hypertrophy is 
first shown to have been diagnosed following the veteran's 
1971 service separation in March 1995.  It was also diagnosed 
in the course of a 1996 VA Agent Orange examination.  While 
the veteran has alleged that this disorder is the result of 
Agent Orange exposure, benign prostatic hypertrophy is not 
listed among the presumptive disorders presumed to result 
from Agent Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e).  While the veteran is not prohibited from 
presenting medical evidence establishing a nexus between his 
herbicide exposure and his alleged disabilities, Combee, 
supra, he has not presented any competent evidence of such a 
relationship.  Absent competent evidence linking the 
veteran's current prostate condition to service, service 
connection must be denied on a direct basis.  

As such, service connection must be denied.

Bilateral Neuropathy of the Hands, Feet, and Back

Following review of the complete evidentiary record, the 
Board finds that service connection for bilateral neuropathy 
of the hands, feet, and back is not warranted.

The threshold question in any claim seeking service 
connection for a disability is whether the disability is 
shown.  Here, the medical evidence does not show the presence 
of any neuropathy of the hands, feet, and/or back.  As noted, 
a March 2001 VA progress note shows that no focal neurologic 
deficits were observed on examination of the veteran.  

In light of the absence of any competent evidence of 
bilateral neuropathy of the hands, feet, and back, service 
connection is not warranted.  In the absence of competent 
evidence of a present disability, there cannot be a valid 
claim of service connection.  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).  The preponderance of the evidence is 
against the claim.  Hence, it must be denied.

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as the evidence of record fails to indicate that 
any of the claimed conditions had its onset in or is 
otherwise related to the veteran's period of military 
service. See 38 C.F.R. § 3.159(c)(4) (2008).

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Increased Ratings

PTSD

After considering all of the evidence of record, including 
particularly the October 2004 and June 2007 VA PTSD 
examination reports, the Board finds that the service-
connected PTSD does not warrant a rating in excess of 70 
percent under the provisions of Code 9411.  

In this regard, the medical evidence of record fails to 
demonstrate that the criteria set out in 38 C.F.R. § 4.130 
(Code 9411), and necessary for the assignment of a 100 
percent rating had been met.  

In particular, neither the VA PTSD examinations conducted in 
October 2004 and June 2007, nor any of the voluminous numbers 
of both VA outpatient records and private medical 
psychiatric-based treatment records on file dated within the 
pertinent time period, revealed gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, threat of 
hurting himself or others, disrupted personal hygiene or 
disorientation as to time or place, or an inability recall 
the names of close relatives, occupation or his name.  

As such, the Board finds that the schedular criteria for a 
rating of 100 percent are not shown.  Absent specific 
symptoms in this case, the Court has held that the specified 
factors listed for each incremental rating are examples, 
rather than requirements for the rating, and that all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment must be considered.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In this light, the Board is mindful that a VA Ph.D. opined in 
September 2004 that the veteran was unemployable due to his 
PTSD symptoms.  This contrasts with the opinion rendered by 
the VA examiner in October 2004, who at that time commented 
that the veteran could not work due to psychiatric problems 
not related to his military service.  Also, the VA examiner 
who conducted the June 2007 VA PTSD examination essentially 
opined that the veteran was unable to perform work in 
several, but not all, work settings.  Here, appropriately, 
the veteran has already been assigned a total compensation 
rating based on individual unemployability.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, the preponderance of the 
evidence is against the claim for increase, and the doctrine 
is not for application.  Gilbert, supra.  


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a bilateral shoulder is 
denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for benign prostatic 
hypertrophy is denied.

Entitlement to service connection for bilateral neuropathy of 
the hands, feet, and back is denied.  




From August 5, 2004, an initial rating in excess of 70 
percent for the service-connected PTSD is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


